Citation Nr: 0612091	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for a low back 
disability.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
December 1997.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO).  In September 
2005, the veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time that the veteran testified at her hearing in 
September 2005, she indicated that she was still receiving 
treatment at VA for her migraines and back complaints.  
However, the last treatment records in the claims file date 
from January 2004.  These records must be obtained prior to a 
final determination of her claims.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran also testified that she had seen three or four 
chiropractors for her neck complaints and that they had all 
indicated that her neck complaints were related to her fall 
in service.  Despite holding the record open, the veteran did 
not submit these records.  However, since these records are 
pertinent to the claim for service connection for a cervical 
spine disorder, it is found that further attempts should be 
made to obtain them.

At the hearing, the veteran had also indicated that she was 
to be examined by a VA neurologist the next day.  Again, 
despite holding the record open, a copy of this examination 
report was not added to the record.  This must be obtained 
prior to a final determination of her claim.  See Bell, 
supra.  If this examination was not conducted, the Board 
finds that a more recent neurological evaluation of her 
headaches should be provided, particularly in light of her 
testimony that this condition had worsened and given the fact 
that she has sought additional treatment since the last VA 
examination.

The veteran's low back disorder was last examined by in March 
2003.  Given the age of this examination and given the fact 
that she reported subsequent treatment, the Board finds that 
another VA examination would be helpful.  In DeLuca v. Brown, 
8 Vet. App. 202(1995), the United States Court of Veterans 
Appeals (Court) held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (2005), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (2005) does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  These requirements 
must be addressed in the VA examination.
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned of service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar.3, 2006).  
In the letter, request the veteran to 
provide the names and addresses of the 
chiropractors from whom she sought 
treatment for her neck complaints.  Once 
this information is received, the named 
chiropractors should be contacted and 
requested to provide copies of their 
treatment records to VA.

2.  Contact the Phoenix VA Medical Center 
and request that they provide copies of 
all outpatient treatment records developed 
between January 2004 and the present.

3.  A copy of a VA neurological 
examination conducted in September 2005 
must be obtained and associated with the 
claims folder.  

	If this examination was not conducted, 
the veteran should be scheduled for a 
complete neurological examination of her 
service-connected migraine headaches.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner must 
indicate whether the veteran experiences 
very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  A rationale for 
any opinions expressed must be provided.

	The veteran must be informed of the 
importance of reporting to the examination 
and of the consequences of failing to so 
report.  See 38 C.F.R. § 3.655 (2005).

4.  The veteran must be afforded a 
complete orthopedic examination of the low 
back and neck.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate in the examination report that 
the claims folder was so reviewed.  All 
indicated special studies and tests must 
be performed.  A rationale for all 
opinions expressed must be provided.

      Any limitation of motion of the low 
back must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the low back.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2005).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).
      
      The examiner must also provide an 
opinion as to whether it is as likely as 
not (50 percent chance probability or 
more) that any diagnosed cervical spine 
disorder is related to the fall noted in 
the service medical records.  The examiner 
must also render an opinion as to whether 
it is as likely as not (50 percent chance 
probability or more) that any diagnosed 
cervical spine disorder is etiologically 
related to the service-connected low back 
disorder.
      
      The veteran must be informed of the 
importance of reporting to the scheduled 
VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

5.  Once the above-requested development 
has been completed, the veteran's claims 
must be readjudicated.  If any of the 
decisions remain adverse to the veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

